DETAILED ACTION
	This Office action is in response to the amendments proposed during the interview on September 3, 2021. Claims 1-4 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Merek on September 3, 2021.
The application has been amended as follows: 
Claim 1 has been replaced with - -An elastic crawler comprising: a crawler body made of an endless elastic body depressed by roller wheels having left and right tread surfaces; and wherein the crawler body has opposing side portions and the opposing side portions are non-symmetrical with respect to an angle of inclination, one side portion of said opposing side portions having an inclined surface formed on the one side portion in relation to a center position in a crawler width direction on a ground-contact surface side of the crawler body toward a vicinity of one side end edge in the crawler width direction, wherein an inner portion of the inclined surface is disposed inwardly of an innermost portion of a horizontally extending surface configured to receive an outer wheel, wherein the inclined surface gradually reduces a crawler thickness with an outer tread surface by gradually reducing a distance in a height direction from a certain position within a certain extent ranging from an outer side of an inner 
Claim 3 has been replaced with - -A crawler-type travel device comprising: an elastic
crawler having a crawler body made of an endless elastic body depressed by roller wheels having left and right tread surfaces; a plurality of lugs being disposed on a ground contact surface of the crawler body, wherein the crawler body has opposing side portions and the opposing side portions are non-symmetrical with respect to an angle of inclination, one side portion of said opposing side portions having an inclined surface formed on the one side portion in relation to a center position in a crawler width direction on a ground-contact surface side of the crawler body toward a vicinity of one side end edge in the crawler width direction, wherein an inner portion of the inclined surface is disposed inwardly of an innermost portion of a horizontally extending surface configured to receive an outer wheel, wherein the inclined surface gradually reduces a crawler thickness with an outer tread surface by gradually reducing a distance in a height direction from a certain position within a certain extent ranging from an outer side of an inner tread surface of the roller wheels to an inner side of the outer tread surface, wherein the inclined surface does not contact a ground when traveling on a flat surface and the one side portion of the crawler body does not contact the ground over an entire circumference when traveling on a flat surface, and the elastic crawler being mounted in a manner that the inclined surface formed on the one side portion in relation to the center position in the crawler width direction of the crawler body is located outside a vehicle body.- - to differentiate the application over prior art.
Claim 4 has been replaced with - -A crawler-type travel device comprising: an elastic crawler having a crawler body made of an endless elastic body depressed by roller wheels having left and right tread surfaces; a plurality of lugs being disposed on a ground contact surface of the crawler body, wherein the crawler body has opposing side portions and the opposing side portions are non-symmetrical with respect to an angle of inclination, one side portion of said opposing side portions having an inclined surface formed on the one side portion in relation to a center position in a crawler width direction on a ground-contact surface side of the crawler body toward a vicinity of one side end edge in the crawler width direction, wherein an inner portion of the inclined surface is disposed inwardly of an innermost portion of a horizontally extending surface configured to receive an outer wheel, wherein the inclined surface gradually reduces a crawler thickness with an outer tread surface by gradually reducing a distance in a height direction from a certain position within a certain extent ranging from an outer side of an inner tread surface of the roller wheels to an inner side of the outer tread surface, wherein the inclined surface does not contact a ground when traveling on a flat surface and the one side portion of the crawler body does not contact the ground over an entire circumference when traveling on a flat surface, wherein the inclined surface formed on the one side portion in relation to the center position in the crawler width direction of the crawler body is formed in a curved surface, and the elastic crawler being mounted in a manner that the inclined surface formed on the one side portion in relation to the center position in the crawler width direction of the crawler body is located outside a vehicle body.- - to differentiate the application over prior art.
Claims 5-7 have been cancelled.
Allowable Subject Matter
Claims 1-4 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, disclose, or make obvious an elastic crawler comprising a crawler body with opposing side portions that are non-symmetrical with respect to an angle of inclination, one side portion having an inclined surface formed on the one side portion in relation to a center position in a crawler width direction on a ground-contact surface side, wherein an inner portion of the inclined surface is disposed inwardly of an innermost portion of a horizontally extending surface configured to receive an outer roller wheel, the inclined surface gradually reduces a crawler thickness with an outer tread surface by gradually reducing a distance in height direction ranging from an outer side of an inner tread surface of the roller wheels to an inner side of the tread surface, and the inclined surface does not contact the ground when traveling on a flat surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







	/E.G.C./              Examiner, Art Unit 3617                                                                                                                                                                                         
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617